Citation Nr: 0621167	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Procedural history

The veteran served on active duty from December 1969 to 
January 1971.  Service in Vietnam is indicated by the 
evidence of record.  The veteran's numerous awards and 
decorations include the Air Medal, the Bronze Star Medal, and 
the Army Commendation Medal.

In the February 2004 rating decision which form the basis for 
this appeal, the veteran was granted service connection for 
PTSD.  A 30 percent disability rating was assigned, effective 
May 1, 2003.  The veteran disagreed and appealed.  
In July 2005, a 50 percent disability rating was assigned, 
also effective May 1, 2003.  The veteran has continued to 
disagree with the assigned rating.

The veteran testified at a hearing at the RO on April 12, 
2006, before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been prepared and is associated 
with the veteran's VA claims folder.

Issues not on appeal

In the February 2004 rating decision, the RO also granted 
service connection for tinnitus and assigned a 10 percent 
disability rating; and denied the veteran's claim for an 
increased rating for service-connected hearing loss.  The 
veteran did not appeal as to those issues.  Thus, those 
matters are not in appellate status, and they will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  




FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
service-connected PTSD is manifested by feelings of 
irritability and hypervigilance, intrusive memories and 
nightmares, flashbacks, sleep disturbance, loss of interest 
in activities, avoidance of reminders and distress at 
reminders.

2.  The evidence of record further indicates that the veteran 
is treated with medication that attenuates some of the 
symptoms caused by PTSD.  He continues to work full-time, his 
affect is appropriate, his speech is logical and relevant, 
his thought pattern is organized, he denies thoughts of harm 
to others and himself, his judgment is good, and he is 
oriented to time, place and person.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, formerly a combat helicopter pilot, contends 
that his disability rating for his service-connected PTSD 
should exceed the current 50 percent disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
In a statement of the case (SOC) dated September 16, 2004 the 
RO informed the veteran as to: (1) the specific requirements 
of the VCAA; (2) general considerations in increased rating 
claims; and (3) the specific schedular criteria for increased 
ratings for PTSD.  Although such information was not 
contained in a "VCAA letter" to the veteran, he was 
effectively provided such notice in the SOC.  No additional 
notice is required.  

[A VCAA letter was in fact provided to the veteran in May 
2003; however, that letter referenced his service connection 
claim, which was pending at the time.  As explained herein, 
the SOC provided proper VCAA notice as to the increased 
rating claim.] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, because service connection was granted, 
elements (1), (2), and (3), veteran status, current existence 
of a disability, and relationship of the veteran's disability 
to an in-service injury are not at issue.  Moreover, as 
discussed above, the veteran received adequate notice of 
element (4).  Finally, because the Board is not granting an 
increased rating for the veteran's PTSD, notice regarding an 
effective date would be fruitless.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained VA 
medical records pertaining to his claim, to include the 
report of a May 2005 PTSD examination.  Importantly, the 
veteran has identified no additional information that should 
be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ at a 
personal hearing at the RO and presented evidence and 
argument in support of the claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Assignment of  diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling. 

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular facts of 
the case.

The veteran has been noted as having feelings of irritability 
and hypervigilance, intrusive memories and nightmares, 
flashbacks, sleep disturbance, loss of interest in 
activities, avoidance of reminders and distress at reminders 
of combat.  He reported to a VA examiner in January 2005 that 
he continued to experience panic attacks, usually occurring 
once a week.  

The veteran's PTSD symptoms interfere with his daily 
functioning, especially in the workplace.  The veteran 
reported that he has had frequent verbal confrontations with 
his employer and co-workers, and he has few friends.  The 
veteran testified that he is specially accommodated at work 
in that he is able to work a shift in the evening when there 
are fewer coworkers, and thus fewer distractions, than during 
the main day shift.  See pages 4-5 of the April 2006 hearing 
transcript.  

The Board notes that GAF scores have been consistent with 
moderate impairment of functioning: a January 2004 
examination indicated the veteran had a GAF of 58; a May 2005 
examination indicated a GAF of 53.  

VA examiners or psychiatric therapists have consistently 
noted that the veteran's appearance, speech and volume are 
appropriate.  His manner is described as cooperative and 
earnest.  His affect has been described as appropriate; 
however the May 2005 examiner noted his affect was 
"restricted and guarded."  The examiners describe his 
speech as logical and relevant, and his thought pattern as 
organized.  

Although undoubtedly irritable and difficult to get along 
with, the veteran has denied thoughts of harming himself and 
others.  He is aware of his anger control problems, and he 
participates in anger management courses.  He noted that in 
stressful driving situations, his wife generally drives.  His 
judgment is described as good, and he is consistently 
reported to be oriented to time, place and person.  

The veteran describes that he has problems with feeling 
"numb and cold," but he has indicated that he has close 
relationships with his children and grandchildren.  He states 
that his wife has had to accommodate the limitations his PTSD 
causes, but there is nothing in the evidence that indicates 
his marital relationship is failing.

As stated above, a 70 percent rating requires deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  The veteran works full time, has good 
family relations, good judgment, good thought patterns and an 
appropriate, if guarded, mood.  The 70 percent criteria 
further list such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, irrelevant or obscure speech, near-
continuous panic or depression affecting the ability to 
function independently.  The veteran has no suicidal 
concerns, no reported obsessive ritualistic behavior that 
interfere with his daily routines, and he is described as 
having logical, articulate speech.  He reports that his panic 
attacks occur much less frequently now, about once per week, 
and that he can cope with them much better than before.  
There is nothing in the record which indicates that the 
veteran cannot function independently.  

The criteria also include symptoms such as unprovoked 
irritability with periods of violence.  The veteran reported 
that he had verbal confrontations with coworkers, but that 
accommodations had been made to limit them and that he was 
better able to control them.  There is no evidence that the 
veteran has ever been violent as a result of his PTSD, and 
there is certainly no evidence that he has had any contact 
with law enforcement authorities for such behavior.  

The record does not show that the veteran suffering from 
spatial disorientation; neglect of personal appearance, or 
hygiene.  The evidence of record shows that the veteran is 
able to adapt to stressful circumstances, including work, and 
that his medication and therapy allows him to better cope.  
Finally, the 70 percent criteria include an inability to 
establish and maintain effective relationships.  The veteran, 
as described above, does not exhibit such.  

Additionally, the veteran's GAF score does not support a 
finding of an increased rating.  As stated above, the 
veteran's latest GAF score was 53.  Scores ranging from 51 to 
60 reflect more moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
few friends, conflicts with peers or co- workers.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no additional PTSD symptomatology which would lead 
to the assignment of a 70 percent rating, and the veteran and 
his representative have identified none. 

The Board wishes to make it clear that a few of the criteria 
for a 70 percent rating are arguably met.  The veteran 
suffers from fairly regular panic attacks, has some 
difficulty in a work setting, has few friends, and does not 
function well socially.  
Overall, however, the veteran's PTSD symptomatology is more 
consistent with the currently assigned 50 percent rating.  
See 38 C.F.R. § 4.7 (2005) [where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned]..   

Additionally, the Board has not identified any symptomatology 
or other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
total 100 percent rating have been approximated, and the 
veteran and his representative have pointed to no such gross 
pathology.  

The Board has no reason to doubt that the veteran's PTSD 
causes him considerable distress and impacts on his 
relationships with others.  However, as discussed above the 
assignment of disability rating sis in large measure based on 
industrial adaptability.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  For reasons explained above, the Board believes that 
the veteran is adequately compensated at the 50 percent level 
for any diminution of his industrial capacity due to PTSD.  
This includes his being assigned to the night shift, and 
perhaps his opportunities for promotion being limited. 

In summary, for reasons and bases expressed above, the Board 
concludes that the currently assigned 50 percent disability 
rating is appropriate.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As was noted in the Introduction, the 50 percent disability 
rating has been made effective as of the date of the 
veteran's claim, May 1, 2003.  It appears from the medical 
record that the PTSD symptomatology has remained essentially 
consistent over the period since.  In particular, there 
appears to have been no time during which the schedular 
criteria for a 70 or 100 percent rating were met or 
approximated.  Accordingly, staged ratings are not 
appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and although the SOC provided the 
veteran with 38 C.F.R. § 3.321(b) along with the other 
regulations pertaining to increased ratings, the RO did not 
in fact consider the matter of an extraschedular rating.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  The Board additionally observes in passing 
that there appears to be no evidence of an exceptional or 
unusual disability picture due to PTSD, such as frequent (or 
in deed any) hospitalizations) or marked interference with 
employment over and above that contemplated in the currently 
assigned 50 percent rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

Conclusion

In sum, based on the evidence of record, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


